Citation Nr: 1031288	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-05 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Graves' disease with 
exophthalmus, strabismus and decreased vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen R. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active service from September 1977 to September 
1981.

The case comes before the Board of Veterans' Appeals (Board) from 
a May 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  In November 
2004, the Board remanded the case to the RO for additional 
development.  The case was returned to the Board for further 
appellate consideration, and in July 2005, the Board denied the 
Veteran's claim for entitlement to service connection for Graves' 
disease with exophthalmus, strabismus and decreased vision.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a February 2008 
Memorandum Decision, the Court vacated the Board's July 2005 
decision and remanded this appeal for further development 
consistent with the Memorandum Decision.  It was remanded in 
November 2008 and May 2009 for additional development and is 
again before the Board for further appellate review.


FINDINGS OF FACT

There is no competent medical evidence showing that Graves' 
disease with exophthalmus, strabismus and decreased vision is 
related to service.


CONCLUSION OF LAW

Graves' disease with exophthalmus, strabismus and decreased 
vision was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the duty to notify was satisfied subsequent to the 
initial AOJ decision by way of letters sent to the appellant in 
February 2003 and July 2003 that fully addressed all notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  Although the 
notice letters were not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of the 
case issued in June 2010 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided until March 2006, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to this 
claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Service treatment records, VA medical records 
and examination reports, non-VA medical records and lay 
statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is 
satisfied as to compliance with the instructions from its 
November 2008 and May 2009 remands.  Specifically, in the 
November 2008 remand, the RO was instructed to provide the 
Veteran with a VA examination to determine if his Graves' disease 
with exophthalmus, strabismus began to manifest during active 
duty and the May 2009 remand requested a clarification to the VA 
medical opinion.  The Board finds that the January 2009 VA 
examination report and July 2009 clarification opinion 
substantially comply with the Board's remand instructions.  

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and of 
a nexus between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

Service connection may be established under the provisions of 38 
C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows that 
an appellant had a chronic condition in service or during the 
applicable presumptive period.  Service connection also may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992).

The Veteran contends that he had all of the symptoms of Graves' 
disease while on active duty.  He has indicated that he had 
protruding of the eye, swollen goiter and weight changes and that 
he was misdiagnosed while in the military.

The Veteran's service treatment records revealed no diagnosis of 
or treatment for Graves' disease.  There were complaints of 
headaches, swelling, sore throats and congestion, but no 
diagnosis of thyroid problems.  The Veteran's separation 
examination, conducted in September 1981, also contained no 
diagnosis of thyroid problems or Graves' disease.

A December 1999 letter from F.O., M.D, reflects a diagnosis of 
Graves' disease.  An April 2001 letter from F.O., M.D., reflected 
that the Veteran was diagnosed with Graves' disease and claimed 
to have had the symptoms of Graves' disease during service.  Upon 
review of the Veteran's service treatment records, the private 
physician stated that he was unable to find evidence to support 
the Veteran's claim, but he admitted that it might be possible.

September and October 2001 VA examination reports reflected a 
diagnosis of Graves' disease and that the Veteran had claimed 
that his symptoms started during his active service; however, 
neither examiner offered a medical opinion linking the veteran's 
currently diagnosed Graves' disease to his active service.

VA medical records from March 2003 through January 2005 show 
ongoing treatment for the Veteran's Graves disease.  None of 
these examiners link his condition to service.  A January 2004 
letter from A.G., M.D. indicated that he felt it was possible 
that the early stages of Graves' disease can be misinterpreted.

A February 2005 VA examination report reflects that the Veteran 
told the examiner that he began exhibiting the symptoms of 
Graves' disease in the 1970s.  The examiner indicated that she 
reviewed the Veteran's medical history and medical files. She 
opined that it was inconceivable that the Veteran would have 20 
years of Graves' disease prior to being diagnosed in 1999.  The 
VA examiner also stated that she agreed with the April 2001 
letter from F.O., M.D., which stated that he was unable to find 
evidence of thyroid disease symptoms in the Veteran's service 
treatment records.

An April 2005 letter from K.S., M.D., indicated that she had 
reviewed the Veteran's medical history, and that she believed it 
was possible that the Veteran had the early symptoms of Graves' 
disease in the late 1970s and early 1980s.  In addition to the 
other symptoms the Veteran had during service, the private 
physician stated that the Veteran may have had pretibial 
myxedema, a text-book symptom of Graves's disease, which also may 
have been misdiagnosed in service.

In a May 2005 letter, A.G., M.D., indicated that review of the 
Veteran's military records 'suggests' that the Veteran had 
symptoms in service that were compatible with the early symptoms 
of undiagnosed hyperthyroidism.  He also stated that he saw no 
evidence of thyroid function testing in the Veteran's service 
treatment records.

In an August 2005 letter from K.S., M.D., she reiterated her 
opinion that pretibial myxedema, which the Veteran may have had 
and which may have been confused with swelling of the ankles, is 
a well known symptom of Graves disease.  In addition, she 
indicated that a large thyroid gland causes symptoms that feel 
like a throat problem, and with his weight loss, it was very 
conceivable from a doctor's point of view that the Veteran's 
Grave's disease was not correctly diagnosed during this military 
career.

An August 2005 letter from A.S.B., M.D., reflects his opinion 
that retrospective analysis of his medical records from 1977 to 
1981 shows that he had multiple complaints of malaise, headaches, 
sore throat and weight loss, and that all of these are consistent 
with early hyperthyroidism, yet no diagnostic evaluation was 
performed during his military service.

VA medical records from September 2005 through August 2007 
reflect ongoing treatment for the Veteran's Graves' disease.  
None of these examiners link his condition with service. 

A January 2009 VA examination report reflects that the Veteran 
stated that he had symptoms of Graves' disease while he was in 
the service and that he was diagnosed 18 years after leaving 
active duty.  The examiner indicated that the Veteran had a total 
thyroidectomy, orbital decompression and eyelid surgery.  The 
examiner noted that treatment reports from Eastern Ophthalmic 
Associates for the period from January 1999 through February 1999 
show that the Veteran was seen with initial complaints of foreign 
bodies in his left eye with tearing and blurred vision.  He had a 
computed tomography (CT) scan which led to a diagnosis of Graves' 
opthalmopathy.  He was later found to have a right thyroid 
nodule, initially treated with radioactive ablation in April 1999 
and a benign biopsy in June 1999.  He had a total thyroidectomy 
in December 1999.  The examiner acknowledged that the Veteran had 
been seen in service in 1979 for headache and sinus congestion 
with no evidence of persistent symptoms, which was adequately 
treated and resolved, and that he had other isolated visits in 
1978, for bilateral anterior lower leg pain after standing, which 
was attributed to pes planus.  He had left leg pain for about one 
year in 1981 following a history of cutting his leg on glass and 
was treated for a foreign body granuloma and abscess.  The 
examiner opined that the Veteran's Graves' disease was not caused 
by or a result of any incident in service or began to manifest 
during service.  The examiner noted that, based on her review of 
the claims file, she did not see any visits that would have 
prompted an evaluation for thyroid disease.  His initial eye 
symptoms and eventual diagnosis of Graves' disease and right 
thyroid nodule began in January 1999, 18 years after his military 
service.  There were no visits for pre-tibial myxedema which is 
an infiltrative dermopathy with non-putting scaly thickening 
induration of the skin or any eye symptoms related to 
exopthalmus, peri-orbital and conjunctival edema or limitations 
of movements, which are manifested in Graves' disease.

A January 2009 letter from K.S., M.D., reflects that he reviewed 
the Veteran's service treatment records and was convinced that 
his early symptoms of Graves' disease were not properly 
recognized.  He noted that the Veteran was constantly complaining 
of a swollen throat, rapid weight loss and swollen legs.  All of 
these, including the pretibail myxedema of the legs, are textbook 
characteristics of Grave's disease and attention should have been 
paid to them.  Instead, the military doctors never referred him 
for further medical examinations and tests.  The private examiner 
concluded that it was conceivable the Veteran's symptoms of 
Graves' disease manifested already during the years 1977 through 
1981, while he was on active duty.  The private examiner noted 
that, because they were not properly recognized and treated, his 
disease went unnoticed for years and lead to worsening of his 
condition.  Complications of his disease could have been avoided 
if diagnosis and treatment had been started on time.

In a July 2009 VA opinion, the examiner found that the Veteran's 
Graves' disease was less likely as not caused by or a result of 
his service or began to manifest during service.  The examiner 
noted that she had carefully reviewed the letters from the 
private doctors on behalf of the Veteran and all pertinent 
clinical notes while in the service.  The opinion report included 
an accounting of all treatment that the Veteran had received 
while he was on active duty.

The Veteran was seen in January and February 1978, in November 
1978 and June 1979 for cold symptoms.  The examiner noted that 
his complaints of sore throat, chest fullness, headaches and 
malaise were all in the context of other symptoms compatible with 
upper respiratory infections, which were treated symptomatically 
and resolved.  

The Veteran was seen in September 1978 for spontaneous swelling 
of the left nasal and face region which had been present for two 
days.  Digital examination revealed no obvious skin or bone 
abnormalities.  The examiner noted that this was due to 
sinusitis, was unilateral and responded to antibiotics.  
It was noted that the Veteran had a moderate weight loss in 
October 1980, which was due to abdominal pain for about one 
month, with occasional nausea and vomiting, with heartburn and 
gastric distension and tenderness on palpation and to rule out 
peptic ulcer disease, which was treated and resolved.  

With regard to the letters in which the private examiner, K.S., 
M.D., opined that the Veteran may have had pre-tibial myxedema, 
which may have been confused with swelling of the ankles, the 
examiner noted that she reviewed those progress notes.  The 
podiatrist did not say that there was pre-tibial myxedema or 
swelling of the ankles, he only stated that it was not a podiatry 
problem and wanted the Veteran referred back to general medicine 
or vascular medicine.  The examiner noted that the reason stated 
for the request was bilateral anterior lower leg pain, but in 
review of the previous note that originated the consult it was 
clear that the Veteran was having only left leg pain, and the 
progress notes from 1978 through 1981 always referred to 
intermittent pain and numbness in the left lower leg related to 
falling on glass with several cuts to the leg.  He had localized 
cystic swelling which was warm and tender and appropriately 
treated with antibiotics for possible abscess or retained foreign 
body (glass).  The examiner noted that there was never any 
mention of pre-tibial myxedema or bilateral swelling.  

The examiner found that none of these visits give any indication 
of early thyroid disease, since they were specifically related to 
upper respiratory infections, an old left leg injury, an episode 
of unilateral sinusitis and weight loss related to abdominal 
symptoms, possibly peptic ulcer disease.  There were no visits 
for pre-tibial myxedema, which would be bilateral and non pitting 
edema with skin induration, not bilateral peri-orbital edema, or 
any other evidence of Graves' disease.  The examiner noted that 
she had carefully reviewed the letters from his private 
physicians attributing his symptoms to unrecognized Graves' 
disease.  However, the examiner noted that it was impossible for 
Graves' disease to go undiagnosed for 18 years without more 
profound symptoms in the interim, and the symptoms that the 
private examiner described were out of context and clearly 
related to an attributable cause which was not thyroid related.  
Therefore, his ophthalmology and diagnosis of Graves' disease in 
January 1999, 18 years after his military service, is less likely 
as not to have been present but unrecognized during his time in 
the service or one year post discharge since it was diagnosed 18 
years after his military service and there was no clinical 
evidence in the records to support a missed diagnosis of thyroid 
disease.  The examiner concluded that although the letters 
attribute some of the symptoms the Veteran had to unrecognized 
symptoms of early Graves' disease, these symptoms are taken out 
of context since they were clearly due to diagnosable and 
treatable conditions.  The examiner noted that Graves' disease in 
an autoimmune disease, with a genetic susceptibility.

As noted above, in order to warrant service connection, there 
needs to be medical evidence to show a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service and medical evidence of a nexus between the in-
service injury or disease and the current disability.  While the 
Veteran has a current disability, the Board notes that there are 
several conflicting medical nexus opinions in the claims file.  
It is the Board's responsibility to weigh the evidence (both 
favorable and unfavorable) and decide where to give credit and 
where to withhold the same and, in so doing, accept certain 
medical opinions over others.  Schoolman v. West, 12 Vet. App. 
307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for favoring 
one medical opinion over another.  Evans, 12 Vet. App. at 31; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that the letters from the private physicians are 
all speculative in nature and not based upon any clinical data.  
The April 2001 letter shows that the private physician opined 
that it was possible that the Veteran's Graves' disease began 
during service; however, he noted that he could find no evidence 
of this.  The January 2004 private physician also noted this 
possibility.  The May and August 2005 private physicians' letters 
show that they each felt that the Veteran had in-service symptoms 
which were compatible with Graves' disease; however, they both 
noted that no testing had been conducted to confirm this.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  Bloom 
v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  The Board finds that these 
opinions, as they are based upon possibilities and not any 
clinical data, are not of probative value.

The Board notes that K.S., M.D. has submitted three letters, each 
purporting to relate the Veteran's Graves' disease to symptoms in 
service.  The Board notes that this physician opines, in each of 
these letters, that it is conceivable that the Veteran's Graves's 
disease began to manifest in service, and that this type of 
speculation diminishes the probative value of the opinions.  
However, as this examiner went into detail regarding the 
Veteran's in-service symptoms, the Board finds that further 
discussion of these letters is appropriate.

This private physician bases her opinion that the Veteran's 
Graves' disease likely manifested in service upon specific 
symptoms he had in service, which she finds are "textbook" 
characteristics of early Graves' disease.  Specifically, she 
notes his complaints of a swollen throat, rapid weight loss and 
swollen legs.  However, as noted by the VA examiner, who examined 
the Veteran in January 2009 and provided the July 2009 addendum 
opinion, each of these reports were related to a condition which 
was treated and resolved in service.  In fact, the July 2009 VA 
opinion noted that the Veteran did not actually have bilateral 
leg pain, but had a left leg injury with broken glass in his leg, 
which was treated and resolved in service.  The private physician 
notes that the Veteran's reports of swollen ankles were probably 
pre-tibial myxedema of the legs.  The VA examiner noted no 
reports of pre-tibial myxedema, and even provided a detailed 
description of how myxedema would have appeared.  In addition, 
the VA examiner noted that the Veteran's complaints of rapid 
weight loss were attributed to one month of abdominal pain, 
occasional nausea and vomiting, with heartburn and gastric 
distension and tenderness on palpation, which was treated and 
resolved, and that his throat complaints were attributed to upper 
respiratory infections.  As such, since these letters do not 
discuss the fact that the Veteran had conditions attributed to 
his complaints and that these resolved in service, the Board 
finds that they are not of probative value in determining whether 
the Veteran's Graves' disease began to manifest during service.

On the other hand, the VA examiner who provided the January 2009 
examination and the July 2009 addendum thoroughly reviewed the 
Veteran's claims file and based her opinion on the clinical 
evidence therein.  She provided a detailed account of his in-
service treatment and explanations of why she felt his in-service 
reports of problems with his leg, his cold-like symptoms and his 
weight loss were not indicative of a manifestation of Graves' 
disease.  As such, this opinion is considered to have substantial 
probative value in consideration of the Veteran's claim.

Therefore, as there is no probative medical evidence in favor of 
granting the Veteran's claim, service connection must be denied 
for the Veteran's Graves' disease with exophthalmus, strabismus 
and decreased vision.  As noted, the Veteran has contended that 
his Graves' disease with exophthalmus, strabismus and decreased 
vision manifested while he was in service.  However, the Veteran, 
as a layperson, is not competent to render an opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Service connection for Graves' disease with exophthalmus, 
strabismus and decreased vision is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


